ORDER
The Aluminum Company of America’s (hereinafter “Alcoa”) Petition for Writ of Supersedeas filed herein on 12 July 1985 is Denied.
The orders of the North Carolina Utilities Commission, affirmed by this Court on 3 July 1985, requiring Alcoa to assist in the making of refund payments to customers of Nantahala Power and Light Company are temporarily stayed to and including the 31st day of July 1985 but no longer. The temporary stay allowed by this order will expire automatically at 12:01 a.m. on 1 August 1985 without the necessity of any further order by this Court. The purpose of the stay is to permit Alcoa to seek a writ of certiorari and stay from the United States Supreme Court.
The stay granted herein is conditioned upon the filing with this Court of confirmation by the Aluminum Company of America and Federal Insurance Company that the Bond (Bond No. 80965200) dated 8 February 1984 and filed in this cause on 9 February 1984 remains in full force and effect during the pendency of the stay herein granted.
By order of the Court in Conference, this 16th day of July 1985.
Mitchell, J.
For the Court